




REPLACEMENT FORBEARANCE AGREEMENT


THIS REPLACEMENT FORBEARANCE AGREEMENT (this “Agreement”) dated as of August 21,
2015, is by and between AURORA ENERGY PARTNERS, a Texas general partnership
(“Borrower”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION (“Lender”).


WITNESSETH:


WHEREAS, Borrower and Lender are parties to that certain Credit Agreement dated
as of February 20, 2014 (as has been or may be further amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, certain Events of Default have occurred as a result of (a) the failure
by Borrower to pay the “Deficiency” (as defined in that certain letter from
Lender to Borrower dated as of April 13, 2015, which letter shall hereinafter be
referred to as the “Deficiency Notice”) in full in violation of Section
2.9(f)(ii)(A) of the Credit Agreement, (b) the failure by Borrower to deliver
the quarterly financial statements of Victory and its Subsidiaries and related
Compliance Certificate for the fiscal quarter ended March 31, 2015, in violation
of Sections 7.1(b) and (c) of the Credit Agreement, (c) the failure by Borrower
to deliver the quarterly financial statements of Navitus and its Subsidiaries
for the fiscal quarter ended March 31, 2015, in violation of Section 7.1(t) of
the Credit Agreement, (d) the failure by Borrower to maintain a ratio of EBITDAX
to Cash Interest Expense of at least 3.50 to 1.00 for the Test Periods ended
March 31, 2015, and June 30, 2015, in violation of Section 9.1 of the Credit
Agreement, (e) the failure by Borrower to maintain a Current Ratio of at least
1.00 to 1.00 for the fiscal quarter ended June 30, 2015, in violation of Section
9.2 of the Credit Agreement, (f) the failure by Borrower timely to pay accrued
interest on June 1, 2015, July 1, 2015, and August 1, 2015, in violation of
Section 2.7(a) of the Credit Agreement, and (g) the failure by Borrower to make
the payments required under Section 2.9(e) of the Credit Agreement on or before
June 1, 2015, July 1, 2015, and August 1, 2015 (collectively, the “Existing
Events of Default”);


WHEREAS, the parties hereto executed and delivered that certain Forbearance
Agreement dated as of June 15, 2015 (the “Prior Forbearance Agreement”), but
such Prior Forbearance Agreement never became effective in accordance with the
terms thereof; and


WHEREAS, Borrower has requested that Lender forbear from exercising its rights
and remedies with respect to the Existing Events of Default as hereinafter
provided, and Lender, subject to the terms and conditions contained herein, has
agreed to such forbearance to be effective as of the date thereof;


NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby acknowledge and agree that
the Prior Forbearance Agreement is of no force and effect and further agree as
follows:





Page 1



--------------------------------------------------------------------------------




1.    Definitions. All capitalized terms defined in the Credit Agreement and not
otherwise defined in this Agreement shall have the same meanings as assigned to
them in the Credit Agreement when used in this Agreement, unless the context
hereof shall otherwise require or provide.


2.    Forbearance. Unless the Forbearance Period is sooner terminated as
provided herein, Lender hereby agrees to forbear from the exercise of any of its
rights and remedies under the Credit Agreement and the other Loan Documents in
connection with the Existing Events of Default for a period beginning as of the
date hereof through and including August 31, 2015 (the “Forbearance Period”).


(a)    Forbearance Limited to Existing Events of Default. Lender’s forbearance
shall be limited solely to the exercise of its rights and remedies arising under
the Loan Documents as a result of the Existing Events of Default, and Lender
shall not be deemed to have waived any rights or remedies it may have with
respect to any other Default or breach occurring thereunder during the
Forbearance Period, or any breach of this Agreement.


(b)    No New Defaults. During the Forbearance Period, there shall occur no
Default under any Loan Document or this Agreement, nor shall there be a breach
or failure of any warranty, representation or covenant as described in this
Agreement.


(c)    Notice Requirements Satisfied. Each of Borrower and each Guarantor
acknowledges that all notice requirements embodied in the Loan Documents and
imposed upon Lender in connection with the Existing Events of Default, and the
exercise of its remedies therefor (together with all applicable cure and/or
grace periods) have been satisfied (or shall be deemed to have been satisfied by
this Agreement) without exception, and that upon the expiration or earlier
termination of the Forbearance Period, Lender shall, with respect to the
Existing Events of Default, have the full right and power to exercise all
remedies granted to it thereunder without further notice to Borrower and
Guarantors or any of them and subject to no other conditions precedent.


(d)    Agreement in the Nature of Forbearance Only. Each of Borrower and each
Guarantor hereby acknowledges that Lender’s obligations under this Agreement are
in the nature of a conditional forbearance only, and that Lender has not made
any agreement or commitment to modify or extend the Loan Documents beyond the
Forbearance Period, and that, upon the termination of the Forbearance Period,
Lender shall have the immediate and unconditional right to exercise its remedies
under the Loan Documents.


(e)    Termination of the Forbearance Period. The Forbearance Period shall end
on the first to occur of the following:


(i)    End of Forbearance Period. The expiration of the Forbearance Period.


(ii)    Breach. A breach by Borrower or any Guarantor of any of the conditions,
covenants, representations and/or warranties set forth in this Agreement.





Page 2



--------------------------------------------------------------------------------




(iii)    New Default. The occurrence of any new Default under any one or more of
the Loan Documents, which shall not include Existing Events of Default.


(iv)    Creditor Enforcement Action. Any creditor(s) of Borrower or any
Guarantor take(s) or threaten(s) any enforcement action against Borrower or any
Guarantor which, in Lender’s reasonable judgment, would materially interfere
with the operation of Borrower’s or any Guarantor’s business or Lender’s ability
to collect the Obligations.


(v)    Bankruptcy. Borrower or any Guarantor institutes or consents to the
institution of any proceeding under any Debtor Relief Law or any proceeding
under any Debtor Relief Law relating to Borrower or any Guarantor is instituted
without the consent of Borrower or such Guarantor.


(vi)    Proceeding by Borrower or any Guarantor. Borrower or any Guarantor
initiates any judicial, administrative or arbitration proceeding against Lender.


Upon termination of the Forbearance Period, Lender’s agreement to forbear shall
terminate automatically without further act or action by Lender, and Lender
shall be entitled to exercise any and all rights and remedies available under
the Loan Documents and this Agreement, at law, in equity, or otherwise without
any further lapse of time, expiration of applicable grace periods, or
requirements of notice, all of which are hereby expressly waived by Borrower and
each Guarantor.


3.    Conditions of Forbearance. Lender’s agreement to forbear from exercising
any of its rights and remedies as a result of the Existing Events Default shall
be subject to and conditioned upon each of the following:


(a)    On or before August 31, 2015, Borrower shall have made a payment to
Lender of at least $260,000 (which, for the avoidance of doubt, shall be in
addition to any amounts required to be paid under Section 7 hereof) in partial
payment of the Obligations.


(b)    Within fifteen (15) days of the date hereof, Borrower shall deliver to
Lender satisfactory title information on the Penn Virginia Properties (as
hereinafter defined).
(c)    Lender shall have received such other documents, instruments and
certificates as reasonably requested by Lender.


4.    Consent of Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to terms of the forbearance set forth herein and hereby confirms,
reaffirms and ratifies in all respects the Guaranty to which it is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Agreement) and the enforceability of such Guaranty against such Guarantor in
accordance with its terms.
5.    Ratification of Loan Documents. Each of Borrower, each Guarantor and
Lender further agree that the Liens, assignments and security interests created
by the Loan Documents (subject to any express release agreement between Borrower
or any Guarantor and Lender) shall



Page 3



--------------------------------------------------------------------------------




continue and carry forward until the Obligations are paid and performed in full.
Each of Borrower and each Guarantor further agrees that such Liens, assignments
and security interests are hereby ratified and affirmed as valid and subsisting
against the Collateral described in the Loan Documents and that this Agreement
shall in no manner vitiate, affect or impair the Credit Agreement or the other
Loan Documents (except as expressly modified in this Agreement) and that such
Liens, assignments, and security interests shall not in any manner be waived,
released, altered or modified. Each of Borrower and each Guarantor acknowledges
and agrees that as of the effective date of this Agreement, to its current and
actual knowledge, there are no offsets, defenses or claims against any part of
the Obligations.


6.    Representations and Warranties. Borrower hereby certifies that, after
giving effect to this Agreement:
(a)    The representations and warranties of Borrower contained in Article 6 of
the Credit Agreement, or which are contained in any document furnished at any
time under or in connection with the Credit Agreement, that are qualified by
materiality are true and correct on and as of the date hereof, and each of the
representations and warranties of Borrowers contained in Article 6 of the Credit
Agreement, or which are contained in any document furnished at any time under or
in connection with the Credit Agreement, that are not qualified by materiality
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct, or true and correct
in all material respects, as the case may be, as of such earlier date;
(b)    this Agreement has been duly authorized, executed and delivered by
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such Persons, except as may be limited by general principles of
equity or by the effect of any applicable Debtor Relief Laws; and
(c)    after giving effect to this Agreement and except for the Existing Events
of Default, no Default exists.
7.    Conditions to Effectiveness. This Agreement shall not be effective until
the following conditions precedent have been satisfied:
(a)    Lender shall have received counterparts of this Agreement executed by
Borrower and each Guarantor;


(b)    No Default shall exist except the Existing Events of Default;


(c)    Lender shall have received payment of at least $70,081.23 in partial
payment of the Obligations plus accrued, but unpaid interest on the Obligations.


(d)    Lender shall have received payment of a forbearance fee in the amount of
$2,500.



Page 4



--------------------------------------------------------------------------------




(e)    Borrower and Guarantors shall have paid all costs and expenses incident
to the preparation hereof and the consummation of the transaction contemplated
hereby, including, but not limited to, reasonable fees and expenses of Winstead
PC, legal counsel to Lender (which fees and expenses, as to legal counsel of
Lender, shall be paid directly to legal counsel of Lender immediately upon
presentation of a bill for legal services rendered); and


(f)    Lender shall have received such other documents, instruments and
certificates as reasonably requested by Lender.


Upon the satisfaction of the conditions set forth in this Section 7, this
Agreement shall be effective as of the date hereof.
8.    Limitation on Agreements. The amendments and agreements set forth herein
are limited in scope as described herein and shall not be deemed (a) to be a
consent under, or waiver of, any other term or condition of the Credit Agreement
or any of the other Loan Documents, or (b) to prejudice any right or rights
which Lender now has or may have in the future under, or in connection with the
Loan Documents, as amended or modified by this Agreement, the other Loan
Documents or any of the documents referred to herein or therein.


9.    Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the Laws of the State of Texas.


10.    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.


11.    Loan Document. This Agreement is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Agreement by reference the same as if set forth in this
Agreement verbatim.


12.    Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


13.    No Novation. This Agreement is given as a modification of, and not as a
payment of, the Obligations and is not intended to constitute a novation of the
Credit Agreement or any of the other Loan Documents. All of the Obligations
shall continue.
14.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, each Guarantor, Lender and their respective successors,
assigns and legal representatives; provided, however, neither Borrower nor any
Guarantor, without the prior consent of Lender, may assign any of its rights,
powers, duties or obligations hereunder.


15.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall



Page 5



--------------------------------------------------------------------------------




constitute one and the same instrument. Telecopies and PDFs of signatures shall
be effective as manually executed originals.
16.    Expenses. Without limiting the provisions of Section 11.1 of the Credit
Agreement, Borrower and Guarantors agree to pay all out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, industry advisor and agent for Lender) incurred
before or after the date hereof by Lender and its affiliates in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement and the Loan Documents.


17.    Release. As a material part of the consideration for Lender entering into
this Agreement, Borrower and each Guarantor (collectively, “Releasor”) agree as
follows (the “Release Provision”):


(a)    Releasor hereby releases and forever discharges Lender and Lender’s
predecessors, successors, assigns, officers, managers, directors, shareholders,
employees, agents, attorneys, representatives, parent corporations,
subsidiaries, and affiliates (hereinafter all of the above collectively referred
to as “Lender Group”) jointly and severally from any and all claims,
counterclaims, demands, damages, debts, agreements, covenants, suits, contracts,
obligations, liabilities, accounts, offsets, rights, actions, and causes of
action of any nature whatsoever occurring prior to the date hereof, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, presently possessed, whether
known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, presently accrued, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted (“Claims”), which Releasor
may have or claim to have against any of Lender Group.


(b)    Releasor agrees not to sue any of Lender Group or in any way assist any
other person or entity in suing Lender Group with respect to any Claim released
herein. The Release Provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein.


(c)    Releasor acknowledges, warrants, and represents to Lender Group that:


(i)    Releasor has read and understands the effect of the Release Provision.
Releasor has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for Releasor has read and considered the Release
Provision and advised Releasor to execute the same. Before execution of this
Agreement, Releasor has had adequate opportunity to make whatever investigation
or inquiry it may deem necessary or desirable in connection with the subject
matter of the Release Provision.


(ii)    Releasor is not acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Releasor acknowledges



Page 6



--------------------------------------------------------------------------------




that Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.


(iii)    Releasor has executed this Agreement and the Release Provision thereof
as its free and voluntary act, without any duress, coercion, or undue influence
exerted by or on behalf of any person.


(iv)    Releasor is the sole owner of the Claims released by the Release
Provision, and Releasor has not heretofore conveyed or assigned any interest in
any such Claims to any other person or entity.


(d)    Releasor understands that the Release Provision was a material
consideration in the agreement of Lender to enter into this Agreement.


(e)    It is the express intent of Releasor that the release and discharge set
forth in the Release Provision be construed as broadly as possible in favor of
Lender Group so as to foreclose forever the assertion by Releasor of any Claims
released hereby against Lender Group.


(f)    If any term, provision, covenant, or condition of the Release Provision
is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable, the remainder of the provisions shall remain in full force and
effect.


18.    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND GUARANTORS HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT HEREOF OR THEREOF.


THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of page intentionally left blank. Signature pages follow.]







Page 7



--------------------------------------------------------------------------------




EXECUTED to be effective as of the date first above written.
BORROWER:


AURORA ENERGY PARTNERS


By:    Victory Energy Corporation,
its Managing Partner






By:    /s/ Kenneth Hill
Kenneth Hill
CEO

Signature Page

--------------------------------------------------------------------------------




LENDER:


TEXAS CAPITAL BANK, NATIONAL ASSOCIATION






By:    /s/ Frank K. Stowers
Frank K. Stowers
Senior Vice President





Signature Page

--------------------------------------------------------------------------------




Ratification of Guaranties
Each of the undersigned, as Guarantors of the obligations under one or more
Guaranties (each, a “Guaranty”), hereby (a) consents and agrees to this
Replacement Forbearance Agreement, including, without limitation, the terms and
provisions of Sections 2, 4, 5, 13, 14, 16, 17 and 18 thereof, and (b) confirms
and agrees that its Guaranty is and shall continue to be in full force and
effect and is ratified and confirmed in all respects, except that, on and after
the effective date of the Replacement Forbearance Agreement each reference in
any Guaranty to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or
any other expression of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as modified by the Replacement
Forbearance Agreement.
VICTORY ENERGY CORPORATION






By:    /s/ Kenneth Hill
Kenneth Hill
CEO

Signature Page



--------------------------------------------------------------------------------




NAVITUS ENERGY GROUP


By:    James Capital Consulting, LLC,
its Managing Partner






By:    /s/ Ronald W. Zamber
Ronald W. Zamber
Manager

Signature Page

